        Case 1:20-cv-00209-SM Document 25 Filed 08/16/21 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE


Darren Brady

      v.                                       Case No. 20-cv-209-SM

Anthony Havalotti


                                   ORDER


      No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated July 9, 2021, for the reasons set forth therein.

“‘[O]nly those issues fairly raised by the objections to the

magistrate's report are subject to review in the district court

and those not preserved by such objection are precluded on

appeal.’”      School Union No. 37 v. United Nat'l Ins. Co., 617

F.3d 554, 564 (1st Cir. 2010) (quoting Keating v. Secretary of

Health & Human Servs., 848 F.2d 271, 275 (1st Cir.1988)); see

also United States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir.

1986) (after proper notice, failure to file a specific objection

to magistrate's report will waive the right to appeal).

      So Ordered.

                                        ____________________________
                                        Steven J. McAuliffe
                                        United States District Judge

Date: August 16, 2021

cc:   Darren Brady, pro se
      Brian J.S. Cullen, Esq.
